           Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

MICHAEL JEROME LEWIS,         )
                              )
     Petitioner,              )
                              )
v.                            )                CASE NO. 1:21-MC-3939-RAH
                              )
JEFFERSON DUNN, Commissioner, )
                              )
     Respondent.              )

                           MEMORANDUM ORDER

                               I. INTRODUCTION

      Petitioner, Michael Jerome Lewis, an Alabama death-row inmate, has filed an

Ex Parte Motion for Appointment of Counsel in Capital Habeas Proceeding

Pursuant to 18 U.S.C. § 3599. (Doc. 1.) As grounds, Mr. Lewis, by counsel,

Assistant Federal Defender Matt D. Schulz, represents that a conflict of interest has

arisen with current counsel such that Mr. Schulz can no longer represent him in his

federal habeas proceedings. Mr. Lewis advises that he has yet to file a federal habeas

action, and he states that he must initiate such proceedings no later than September

7, 2021.

      On August 3, 2021, the Federal Community Defender Office for the Eastern

District of Pennsylvania (“the FCDO”) moved to be appointed as counsel for Mr.

Lewis, pursuant to 18 U.S.C. § 3599(a)(2), in his yet-to-be-filed federal habeas
         Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 2 of 7




proceedings. (Doc. 3.) Petitioner’s Ex Parte Motion for Appointment of Counsel

(Doc. 1) and the FCDO’s Motion for Appointment of Counsel (Doc. 3) are due to

be granted.

                        II. PROCEDURAL BACKGROUND1

       In September 2003, Petitioner was convicted in Houston County, Alabama,

for the 1997 murder of Timothy Kaye and sentenced to death. His conviction and

death sentence were affirmed on appeal. Lewis v. State, 24 So. 3d 480 (Ala. Crim.

App. 2007); Ex parte Lewis, 24 So. 3d 540 (Ala. 2009). The U.S. Supreme Court

denied Petitioner’s request for certiorari. Lewis v. Alabama, 130 S. Ct. 796 (2009).

       Petitioner then filed a Rule 32 petition in the Circuit Court in Houston County,

Alabama, No. CC-97-1574.60, which was denied. On appeal, the Alabama Court of

Criminal Appeals remanded to the Rule 32 circuit court for further findings. Lewis

v. State, No. CR-14-1523, 2018 WL 1358048 (Ala. Crim. App. Mar. 16, 2018).

Following additional findings, the Rule 32 court denied the petition again, and the

Alabama Court of Criminals subsequently affirmed. Lewis v. State, No. CR-14-

1523, 2020 WL 2820551 (Ala. Crim. App. May 29, 2020). On February 19, 2021,

the Alabama Supreme Court denied Mr. Lewis’s petition for a writ of certiorari.

Lewis v. State, No. 1191006, Certificate of Judgment (Ala. Feb. 19, 2021).

1
   This background information is taken, in part, from the FCDO’s representation of Petitioner’s
litigation history concerning his capital case. (Doc. 3 at 1-2.)
                                               2
        Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 3 of 7




    III. THE APPOINTMENT OF COUNSEL UNDER 18 U.S.C. § 3599

      Mr. Lewis, by counsel, states that he proceeded as an indigent litigant on his

direct appeal and in his state post-conviction proceedings. Title 18 U.S.C. § 3599

entitles indigent defendants to the appointment of counsel in capital cases, including

habeas corpus proceedings. Christeson v. Roper, 574 U.S. 373, 377 (2015); Martel

v. Clair, 565 U.S. 648, 652 (2012). Specifically, Title 18 U.S.C. § 3599(a)(2)

provides:

              In any post conviction proceeding under section 2254 or 2255
      of title 28, United States Code, seeking to vacate or set aside a death
      sentence, any defendant who is or becomes financially unable to
      obtain adequate representation or investigative, expert, or other
      reasonably necessary services shall be entitled to the appointment of
      one or more attorneys and the furnishing of such other services in
      accordance with subsections (b) through (f).

Thus, capital defendants have a statutory right to qualified legal counsel in these

proceedings. See McFarland v. Scott, 512 U.S. 849, 859 (1994) (discussing the

statutory predecessor to § 3599 formerly found at 21 U.S.C. § 848).

      As grounds for its motion for appointment as Petitioner’s habeas counsel, the

FCDO represents that it qualifies for that appointment under 18 U.S.C. § 3599.

Through its supervisor, it explains:

             The FCDO is qualified for appointment under § 3599. The
      office has a Capital Habeas Unit that specializes in capital habeas
      corpus litigation under 28 U.S.C. § 2254. That unit consists of
      attorneys who specialize in capital habeas corpus and post-
                                          3
  Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 4 of 7




conviction litigation. The unit is supervised by Shawn Nolan. Mr.
Nolan has been licensed to practice in Pennsylvania since 1989 and
has exclusively handled capital post-conviction cases for the past
eighteen years. Several of our attorneys are members of the bar of
the Court of Appeals for the Eleventh Circuit; each has been a
capital post-conviction litigator for well over a decade.

        Capital post-conviction litigation requires specialized
knowledge and experience. See, e.g., 18 U.S.C. § 3599(d)
(acknowledging the unique and complex nature of capital habeas
litigation); McFarland, 512 U.S. at 856–57 (noting that “th[e
Supreme] Court’s death penalty jurisprudence unquestionably is
difficult even for a trained lawyer to master”) (quoting Murray v.
Giarratano, 492 U.S. 1, 28 (1989)); CJA Plan, Section XIV(B)(4)
(noting the “complex and demanding nature of capital cases.”).
Philadelphia FCDO attorneys possess such specialized knowledge
and experience. Since 1995, it has represented scores of death-
sentenced prisoners in federal district courts, the Courts of Appeals,
and the United States Supreme Court. The FCDO has been
appointed to represent petitioners in a number of capital federal
habeas corpus cases outside the Eastern District of Pennsylvania,
including in Georgia and Florida, the other states in the Eleventh
Circuit. Its capital lawyers have litigated five substantive cases
before the United States Supreme Court: Sattazahn v. Pennsylvania,
537 U.S. 101 (2003); Rompilla v. Beard, 545 U.S. 374 (2005); Pace
v. DiGuglielmo, 544 U.S. 408 (2005); Beard v. Kindler, 558 U.S. 53
(2009); and Williams v. Pennsylvania, 136 S. Ct. 1899 (2016). Its
capital lawyers have also served on the faculties of death-penalty
and/or habeas corpus training seminars for numerous organizations
and entities including, inter alia, the Administrative Office of the
United States Courts Habeas Corpus Training and Assistance
Project, the National Institute for Trial Advocacy, the NAACP
Legal Defense and Education Fund, the American Bar Association
Death Penalty Representation Project, the Pennsylvania Bar
Institute, the National Association of Criminal Defense Lawyers,
and the Pennsylvania Association of Criminal Defense Lawyers.


                                    4
         Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 5 of 7




             The FCDO has been established by the Administrative Office
      of the United States Courts as a Community Defender Organization
      and is recognized as the Federal Defender Office for the United
      States District Court for the Eastern District of Pennsylvania. Since
      1995, the FCDO has received a sustaining grant from the
      Administrative Office of the United States Courts to represent
      death-sentenced prisoners in federal habeas corpus proceedings.
      Because of its sustaining grant, the FCDO will not request from this
      Court any funds for attorney fees, investigation or travel expenses,
      expert witness expenses (should expert witnesses be needed), or any
      other expenses.

(Doc. 3 at 3-4.)

      Additionally, Mr. Nolan represents that the FCDO has obtained the

administrative approvals necessary for it to be appointed as counsel in an out-of-

district case, such as this, and that it is prepared to begin representation of Mr. Lewis

immediately upon this Court’s approving its appointment. (Doc. 3 at 3.) Indeed,

Mr. Nolan states: “The Philadelphia FCDO believes that we can responsibly assume

this representation and quickly file in federal court.” (Id.) Mr. Nolan also states

that Mr. Lewis has consented to be represented by the Philadelphia FCDO. (Id.)

      The foregoing statements of the FCDO’s supervising attorney illustrate that

the capital litigation attorneys at the FCDO possess the requisite background,

knowledge, and experience in capital litigation and capital habeas litigation to

warrant the appointment of the FCDO as Petitioner’s counsel in his forthcoming




                                           5
        Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 6 of 7




federal habeas petition. The FCDO and its attorneys meet the requirements for

appointment under 18 U.S.C. § 3599(c).

      Although the FCDO is out of this district, the Court is cognizant that U.S.

Judicial Conference policy sanctions the appointment of out-of-district counsel in

death penalty cases when appropriate. See Guide to Judiciary Policy, Guidelines for

Administering the CJA and Related Statutes, Vol. 7A, Appendix 2A, Model Plan for

Implementation and Administration of the Criminal Justice Act, § XIV(F)(6) (“Out-

of-district counsel, including federal defender organization staff, who possess the

requisite expertise may be considered for appointment in capital § 2254 cases to

achieve cost and other efficiencies together with high quality representation.”). This

judicial policy further supports appointment of the FCDO in this case.

                               IV. CONCLUSION

      Upon consideration, it is ORDERED that:

      1. The Ex Parte Motion for Appointment of Counsel in Capital Habeas

Proceeding pursuant to 18 U.S.C. § 3599 (Doc. 1) is GRANTED.

      2. The Motion for Appointment of Counsel filed by the Federal Community

Defender Office for the Eastern District of Pennsylvania (Doc. 3) is GRANTED.

      3. Pursuant to 18 U.S.C. § 3599, the Federal Community Defender Office for

the Eastern District of Pennsylvania, 601 Walnut Street, Suite 545 West,

                                          6
        Case 1:21-mc-03939-RAH Document 4 Filed 08/04/21 Page 7 of 7




Philadelphia, PA 19106, (215) 928-0520, is appointed to represent Petitioner,

Michael Jerome Lewis, in his habeas petition to be filed under 28 U.S.C. § 2254.

      4. The FCDO attorneys to whom this case is assigned shall file their notices

of appearance with this Court upon the filing of Petitioner’s habeas petition.

      5. All issues having been resolved in this miscellaneous case, the Clerk of the

Court shall terminate this case.

      DONE, on this the 4th day of August, 2021.

                                       /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE




                                          7
